Citation Nr: 0907909	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-07 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for history of 
osteomyelitis and chronic ulcer, status post flap procedure 
of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1986 to December 
1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which denied the claim for service connection.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in March 2008 by the 
undersigned Veterans Law Judge. 


FINDING OF FACT

The Veteran's history of osteomyelitis and chronic ulcer, 
status post flap procedure of the right leg is causally or 
etiologically related to injuries sustained service.


CONCLUSION OF LAW

Service connection for history of osteomyelitis and chronic 
ulcer, status post flap procedure of the right leg is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.


II.  Entitlement to Service Connection for History of 
Osteomyelitis and Chronic Ulcer, Status Post Flap Procedure 
of the Right Leg

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  In order to prevail on 
the issue of service connection on the merits, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran is claiming entitlement to service connection for 
history of osteomyelitis and chronic ulcer, status post flap 
procedure of the right leg.  The Veteran asserts he received 
injuries to his leg during service, which later caused 
chronic ulcers, the need for surgery, and contraction of 
osteomyelitis.

Service treatment records have been reviewed.  The Veteran's 
enlistment examination from November 1986 did not note any 
abnormalities to the right leg, except for a right shin scar.  
The Veteran testified during a March 2008 hearing that he 
first injured his right leg while performing a jump in the 
Coast Guard during the winter of 1988.  The Veteran stated 
that he was in Nantucket Sound, off the coast of Maine, when 
he jumped from the flight deck to the brow of a ship and 
hyperextended his knee.  

Although the Veteran's 1988 injury is not recorded in the 
service treatment records, the Board finds that his account 
of the 1988 injury to be credible.  In this respect, he has 
given this testimony under oath.  His report of this injury 
has been consistent and there is no probative evidence of 
record showing that this injury did not take place.  The 
Board notes that in his November 2005 claim of service 
connection that he reported that his knee/[leg] disability 
began in 1998.  This report, however, does not tend to show 
that a knee/[leg] injury did not occur in service, to 
specifically include in 1988.  In this regard, the service 
medical records clearly show that in 1990, the veteran 
injured the right leg.  The veteran is competent to report as 
to whether he sustained an injury to the right knee/leg in 
service.  The Board must weigh the credibility of his account 
and based on the facts this record, the Board finds that the 
Veteran sustained a knee/leg injury in service in 1988 as 
described by the veteran.  

Additionally, there is medical evidence of an injury to the 
right leg in August 1990.  The Veteran visited the health 
services clinic and complained of pain after a board hit his 
shin while walking on the beach.  It was noted that the 
Veteran had blunt trauma to his right shin, soft tissue 
injury to the right shin, and ecchymosis below the right 
patella, described as 4 inches above the right ankle with 
point tenderness and 4 inches below the patella on the 
lateral side.  The Veteran was prescribed Motrin.  X-rays 
revealed the tibia and fibula bones were within normal 
limits.

Post-service treatment records were reviewed.  VA outpatient 
records indicate the Veteran complained of pain in his right 
knee and had a Baker's cyst removed from his right knee in 
June 2003.  In July 2003, the Veteran continued to have 
severe edema of the right leg and an arthrotomy of the right 
knee with synovial biopsy, bone biopsy, synovectomy, and 
closure over tubes with irrigation was performed.  The 
histological and anatomical pathology report revealed chronic 
osteomyelitis and chronic synovitis.  During the surgery, it 
was determined that the Veteran's right knee was destroyed 
with complete loss of articular cartilage from both medial 
and lateral femoral condyles, as well as medial and lateral 
tibial plateaus.  The Veteran then developed a non-healing 
ulcer in the lower anterior aspect of his knee, for 
approximately three years.  In December 2005, the Veteran 
underwent a flap procedure for closure of the ulcer.  He then 
developed tenderness in the area of the flap and in February 
2006 was found to have an infection.  His knee is now fused 
and consideration is being given for amputation.

The Veteran was afforded a VA examination in September 2007.  
The examiner stated that the arteries and veins of the right 
lower leg were still intact but multiple surgeries and 
infections of the right knee had compromised the lymphatic 
return and the Veteran had ankle edema.  A Magnetic Resonance 
Imaging (MRI) showed severe joint space narrowing about the 
patellofemoral joint.  There was enhancement of the soft 
tissue surrounding the knee, including the popliteus, which 
was suggestive of persistent cellulitis.  The examiner opined 
that the Veteran's description of a compression injury to the 
right knee, which occurred while the Veteran was in service, 
could have contributed to the development of the Baker's 
cyst, which ultimately required surgery.  The examiner 
further stated that the right knee condition is at least as 
likely as not a result of the compression injury to the 
Veteran's right knee and the development of the Baker's cyst.  
The examiner's rationale was that the compression injury more 
likely than not resulted in the popliteal cyst, which 
expanded.  

In February 2008, the examiner clarified his opinion in an 
addendum.  The examiner explained that Baker's cysts 
typically form from long-term effusion and the consequent 
internal pressure of the knee synovium.  The examiner stated 
that, "at the time of surgery for the cyst, note was made of 
the intimate attachment of the synovium to surrounding 
structures.  This does not happen acutely but must be a long-
term process."  The examiner further states that although 
the Veteran admitted to slipping on ice, that injury did not 
occur in a time manner so that such deterioration could have 
occurred.  The examiner reported that the Veteran's 
symptomatology before surgery was in the calf and ultrasound 
showed a large cyst with subsequent attempted removal, and 
adhesions were found as well as chronic changes of synovium.  
According to the examiner, these could only have occurred 
over a long period of time.  The examiner added that it is 
therefore more likely than not that the original compression 
injury began the deterioration of the knee cartilages leading 
to effusion and formation of the Baker's cyst.  Postoperative 
complications occurred well beyond what was expected but the 
Baker's cyst was more likely than not caused by the original 
compression injury in the service because of the sequence of 
events.  Additionally, the examiner stated that the 
documented injury to the pretibia area caused by a board 
would not have contributed to the formation of a Baker's 
cyst, but could have resulted in slow growing Osteomyelitis.  

As stated previously, although the first injury to the 
Veteran's knee was not documented, the Board finds the 
Veteran's testimony to be credible, and the VA examiner has 
given a positive nexus opinion between the Veteran's current 
disability and both the documented and undocumented injuries 
reported by the Veteran.  The Board finds that service 
connection is warranted because the Veteran has a current 
disability, there were in-service injuries to the right knee 
and leg, and there is a positive medical opinion in support 
of the claim that his current disability was caused by the 
injuries that occurred during active duty.  Upon resolution 
of every reasonable doubt in the Veteran's favor, the Board 
concludes that service connection is warranted.  


ORDER

Service connection for history of osteomyelitis and chronic 
ulcer, status post flap procedure of the right leg is 
granted.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


